Citation Nr: 0520980	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right foot disability 
claimed as secondary to the service-connected left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


REMAND

The veteran served on active duty from June 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.

This case was previously before the Board and additional 
development was requested in September 2002, when a 
memorandum was prepared by the Board, and in July 2003 and 
May 2004, when the issue was remanded.  These development 
requests included obtaining private treatment records 
identified by the veteran.  Specifically, it was requested 
that the RO obtain treatment records from the veteran's 
chiropractor, K. Amin, and treatment providers identified as 
Drs. D. Abrams, C. Nelson, and W. Keaton.  However, review of 
the claims file reflects that the, although the RO requested 
treatment records from Drs. Amin and Nelson, the only records 
obtained were from Dr. Amin.  The claims file does not 
contain a response from Dr. Nelson and there is no evidence 
to suggest that treatment records from Dr. Keaton have been 
requested.  

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Therefore, while the Board 
regrets additional delay, the case must again be returned for 
RO action before the Board may properly proceed with 
appellate review.

In addition, it is noted that the claims file includes a 
determination with respect to the veteran's claim for Social 
Security disability benefits from the Social Security 
Administration.  However, there is no evidence to suggest 
that an attempt has been made to obtain the medical evidence 
upon which the Social Security decision was based.  In this 
regard, the Court has indicated that medical records upon 
which an award of Social Security Disability benefits has 
been predicated are relevant to VA claims for service 
connection and an increased rating.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  The RO must attempt to obtain these 
records.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
disabilities of the feet since his 
separation from service in 1982.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  The attention of the 
RO is specifically directed to any 
treatment reports available from 
treatment providers identified as Drs. D. 
Abrams, W. Keaton, and C. Nelson.  The 
attempts to obtain such records and any 
responses to such attempts should be 
documented in the claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning this claim.

3.  After completion of the above and any 
additional development deemed necessary, 
to include affording the veteran another 
VA examination and obtaining an opinion 
as to the nature and etiology of the 
veteran's right foot disorder based on a 
review of the newly obtained evidence, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




